Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000612
                                                         18-AUG-2015
                                                         12:56 PM



                           SCWC-12-0000612

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           DAVID HARRAWAY,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000612; CR. NO. 11-1-0133)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
     and Circuit Judge Chan, in place of Wilson, J., recused)

          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on July 6, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai#i, August 18, 2015.

Jon N. Ikenaga                    /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Derrick H.M. Chan